Bigelow, J.
It is entirely immaterial to the decision of this case, whether the sale of the liquors taken by the defendants was made in this commonwealth, or in Connecticut. The evidence clearly proves a sale and constructive delivery of them to the plaintiff, so as to vest the property in him before they were seized by the defendants. He therefore had the right of property and possession, and can well maintain this action. It is not a suit to recover the price of liquors sold in violation of law, but to recover the value of property wrongfully taken by the defendants. They show no justification for the seizure. They were mere wrongdoers. The provisions of St. 1852, c. 322, § 19, do not operate to prevent the owners of intoxicating liquors from maintaining an action to recover them or their value, when they are tortiously taken from their possession. This was distinctly settled in Fisher v. McGirr, 1 Gray, 46.

Exceptions sustained.